 TEAMSTERSLOCAL175, INTL BROTHERHOOD OF TEAMSTERS223didnot in any manner constitute such interference as towarrant setting aside the election.4We agree with the conclusion of the Regional Director thatthe objection lacks merit.Without regard to how the conductof the union representatives is characterized,we are per-suaded, andfind, thatitdid notprevent thesort of free anduntrammeled choice of representativescontemplated by theAct.Underall the circumstances,we conclude,as did theRegional Director,that the objection does not raise materialand substantial issues respecting the results of the election.As the TallyofBallots shows that the Union obtained amajority ofthe validvotes cast in the election, we shallcertify theUnion as the certified bargaining representative ofthe employeesin the appropriate unit.[The BoardcertifiedShopmen's Local Union No. 539 of theInternational Bridge, Structural and Ornamental IronWorkers,AFL, as thedesignated collective-bargaining representative ofthe employeesof the Employerin the unit heretofore foundappropriate.]4In connection with this objection,the Employer and Tate allege that the union repre-sentatives,in the course of their conduct at the club, violated sections of the code of thecity of Birmingham and the State of Alabama. The Regional Director rejected this argumenton the ground that the Board is not the proper agency for the determination of such issues.that such issues are not germane and, moreover,that there was no evidence that any of theunion representatives have been convicted for such alleged violations.TEAMSTERS LOCAL 175, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN &HELPERS OF AMERICA, AFLandBIAGI FRUIT & PROD-UCE COMPANY. Case No. 9-CD-19. November 27, 1953DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arises under Section 10(k) of the Act, whichprovidesthat"whenever it is chargedthat anyperson hasengaged in an unfair labor practice within the meaning ofparagraph 4 (D) of Section 8 (b), the Board is empowered anddirected to hear and determine the dispute out of which suchunfair labor practice shall have arisen. . . ."On August26, 1953, Biagi Fruit & ProduceCompany, hereincalled the Company, filedwith the Regional Director for theNinthRegion a charge alleging that TeamstersLocal 175,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen & Helpers ofAmerica, AFL,herein called theRespondent,had engaged in and was engaging in certain107 NLRB No. 70 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivitiesproscribed by Section 8 (b) (4) (D) of the Act. Itwas alleged, in substance, that the Respondent had induced andencouraged the Company's employees to refuse, in the courseof their employment, to unload merchandise from the Company'strucks at the Kroger Company's warehouse in Charleston, WestVirginia, with the object of forcing or requiring the Company toassign such work to members of the Respondent rather than toits own employees.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, theRegional Director investigated the charge and provided for anappropriate hearing upon due notice to both parties. A hearingwas held before Clifford Hardy, hearing officer, on September28, 1953.The Company and the Respondent appeared at the hearing andwere afforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bearing onthe issues. The rulings of the hearing officer made at thehearing are free from prejudicial error and are herebyaffirmed.Although the parties were afforded an opportunityto file briefs with the Board, they did not do so.Upon the entire record in the case, the Board makes thefollowing:FINDINGS OF FACT1.The Company's businessThe Company is engaged in the wholesale distribution offruitand produce in and around Charleston, West Virginia.During 1952 the value of goods shipped to the Company frompoints outside the State of West Virginia was in excess of$900,000, and over $25,000 in value of such products weresold and distributed to points outside the State of West Vir-ginia.The Board finds that the Company is engaged in commercewithin the meaning of the Act.2.Thedispute(a) The factsThe Company has four truckdrivers who deliver merchandisefrom its own warehouse to the premises of its customers.Kroger is a customer of the Company. Merchandise which itbuys from the Company is unloaded at its trucking dock adjacentto its warehouse. The Respondent is the collective-bargainingrepresentative for a unit of Kroger warehouse employees. TheCompany's employees are not represented by any labor organi-zation.Over the years a custom has grown up with Kroger's knowl-edge and passive consent, at the least, of permitting one or more TEAMSTERSLOCAL175, INTL. BROTHERHOOD OF TEAMSTERS225members ofthe Respondent,assignedfrom its hiring hall, tostation themselves at the Kroger dock for the purpose ofunloading trucks of Kroger suppliers. Although the services ofthe Respondent's unloaders are nominally not required but areavailable, for a fee, to all truckers who are delivering mer-chandise at the Kroger warehouse, it has been a practice forthe unionunloaders not to permit nonunion drivers, exceptfarmersdelivering their own produce, to do their own unloadingat the Kroger dock. The union unloaders or the Respondent'sstewardsat the Kroger warehouse determine who is and who isnot to be permitted to unload at the dock by requesting driversto show their union cards.All drivers of the Company have been instructed to do theirown unloading as part of their delivery job, and always do soexceptat theKrogerwarehouse. One driver testified that earlyin July 1953 he delivered a load of apples to the Kroger ware-house and asked the unloader on the dock if he could unload ithimself. He was told that he could not. On August 10, 1953, hedrove up to the Kroger dock and started to unload but wasstopped by the unloader. The driver was then a member of theRespondent and showed the unloader his union card. He wasfirst told he could continue unloading, but after the unloaderleft the dock for a few minutes he came back and told the driverthat he would not be permitted to complete the urn-loading. Theunloader then proceeded to do the work hirf1self. Anothercompany driver testified that he had tried to unload at theKroger dock on a numberof occasionsbut was never permittedto do so.Despite the testimony of the Respondent unloaders that noone is everforced or required to use their services, we find,based on the testimony of the two company drivers and theKroger receivingclerks, that nonunion drivers,except farmersdriving their own trucks, are not permitted to unload at theKrogerdock but are required to hire a union unloader and topay him the prescribedfee setby the Respondent.(b) Contentions of the partiesThe Company contends that by the above conduct the Re-spondentviolated Section 8 (b) (4) (D) of the Act.The Respondent,representedby counsel, participated in thehearing andcross-examined witnesses.Itdid not, however,presentany witnessesandmade no clear statement of itspositionon the merits of this proceeding. Neither the Re-spondentnor the Company filed briefs with the Board.(c)Applicability of the statuteThe charge, which was duly investigated by the RegionalDirector, alleges a violation of Section 8 (b) (4) (D) of the Act,and the Regional Director was satisfied, on the basis of his 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation,that a violation of the section had been com-mitted.On the record before us,we find that there is reasonablecause to believe that the Respondent engaged in activitiesproscribed by Section 8 (b) (4) (D)of the Act,with the objectof forcing or requiring the Company to assign the work ofunloading merchandise at the Kroger warehouse to its membersrather than to the Company's own employees.We thereforefind that the dispute in question is properly before us fordetermination in a proceeding under Section 10 (k).(d)Merits of the disputeItisclear from the record that the Respondent has noimmediate or derivative rights under any existing contractupon which it could predicate any lawful claim to the workin dispute.As indicated above, the Company has no bargainingrelations with the Respondent or with any other union. Nor doesitappear that the Company is failing to conform to any orderor certification of the Board determining the bargainingrepresentative for the employees performing the work indispute. Neither is there any question that the Company hasassigned the work to its own employees.These facts are determinative of the present dispute. TheBoard has held that Sections 8 (b) (4) (D)and 10(k) "do notdeprive an employer of the right to assign work to his ownemployees,norwere they intended to interfere with anemployer's freedom to hire, subject only to the requirementagainst discrimination as contained in 8 (a) (3)."t Consequently,in determining this dispute,it is sufficient on the facts beforeus that the Company assigned the work to its own employees,and that the Respondent engaged in proscribed activities toforce or require the Company to assign this work to its ownmembers.Accordingly,we find that the Respondent is not lawfullyentitled to force or require the Company to assign the workof unloading its trucks at the Kroger warehouse at Charleston,West Virginia,to its members rather than to employees of theCompany.'DETERMINATION OF DISPUTEOn thebasis of the foregoing findings of fact, and the entirerecord in this case,the Board makes the following determina-tion of the dispute, pursuant to Section10 (k) of the Act:1.TeamstersLocal 175,International Brotherhoodof Team-sters, Chauffeurs, Warehousemen&Helpers ofAmerica, AFL,and its agents,are not and have notbeen lawfully entitled tolUnited Brotherhood of Carpenters and Joinersof America,et al(Stroh Brewery Co.),88 NLRB844; Juneau Spruce Corporation,82 NLRB 650.2D1rect Transit Lines,92 NLRB 1715. TEAMSTERS LOCAL 175, INTL. BROTHERHOOD OF TEAMSTERS227force or require Biagi Fruit & Produce Company to assign thework of unloading trucks at the Kroger Company warehouseat Charleston,West Virginia,to its members rather than tothe employees of the Company.2.Within ten(10) days from the date of this Decision andDetermination of Dispute,Teamsters Local 175, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,AFL, shallnotify the Regional Directorfor the Ninth Region, in writing, as to what steps it has takento comply with the terms of this Decision and Determination ofDispute.Member Murdock, dissenting:Icannot agree with the majority that this case--a primarydispute between an employer and a union--is the type of caseinwhich Congress intended the Board to conduct proceedingsunder Section 10 (k) and 8 (b) (4) (D) of the Act.As I stated in my dissenting opinion in Direct Transit Lines,Inc., 92 NLRB 1715, 1723, it is my view that Section 10 (k) and8 (b) (4) (D), as shown by the legislative history, should belimited to cases of jurisdictional disputes (my opinion inMoore Drydock Company, 81 NLRB 1108, 1121), that is, thosedisputes on work assignments between competing labor organi-zations(see the opinion in which Member Styles and I dissentedinwhen the employer is neutral and indifferent to which of thecompeting labor organizations performs the work. (My dissentin Juneau Spruce Corporation, 82 NLRB 650, 660.)In this case, as I also stated in Direct Transit Lines, we notonly do not have a "jurisdictional dispute," but we do not evenhave a dispute, as the Board did in New London Mills, betweena labor organization and a group of unorganized employees.There is no struggle here between the Respondent Union and agroup of employees of the Company over the assignment ofwork. The dispute here, as found by the majority,is one betweenan employer and a labororganizationwith regard to the hiringof additional employees and does not concern the replacementof the Company's drivers.Although my review of the facts of this caseraises consider-able doubt in my mind as to whether the General Counsel hassustained the burden of proving that the Respondent Union wasresponsible for the conduct of the unloaders who were unionmembers, I do not need to reach that question. In the light of thelegislative history of Section 10 (k) and for the reasons I statedinmy dissenting opinion in Direct Transit Lines, Inc., I am ofthe opinion that under Section 10 (k) the term "dispute" doesnot mean a dispute, such as is presented here, between a unionand an employer in which 1 of the 2 alleged "groups" ofemployees "have no real stake in the outcome, but findthemselves in alliance with the Employer either asagents ornecessary go-betweens."